In a matrimonial action in which the parties were divorced by a judgment dated July 8, 1971, the plaintiff wife appeals from an order of the Supreme Court, Suffolk County (Cannavo, J.), dated July 31, 1985, which granted the defendant husband’s motion to terminate her exclusive use and occupancy of the marital premises, and which granted her cross motion to increase support payments only to the extent that it ordered the defendant to pay her $192.30 a week in support payments, $2,500 in counsel’s fees, and up to $1,500 in relocation expenses, and the defendant cross-appeals from so much of the order as granted the plaintiff’s cross motion for increased support, counsel fees, and relocation expenses.
Ordered that the order is modified, on the facts and as a matter of discretion, by increasing the relocation expenses allowance from $1,500 to $3,000; as so modified, the order is affirmed, with costs to the plaintiff.
We find that the award of $1,500 in relocation expenses was inadequate and should be increased to $3,000, a sum which more accurately reflects the costs and expenses inevitably incurred in relocating. That increase is particularly warranted under the circumstances, in view of the fact that the plaintiff’s principal source of income is derived from her monthly alimony payments, public assistance benefits and sporadic financial assistance from her children.
However, we affirm the remaining provisions of the order appealed from for reasons stated by Justice Cannavo at Special Term. Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.